PECK O. J.
— The omission of the word “ county,” as it appears in the body of this indictment, was, manifestly, a mere clerical misprision; but as the name of the county in which the indictment was found is stated in the caption, the omission was no cause of demurrer. Rev. Code, § 4111.
2. An indictment under section 3733 (R. C.) for unlawfully and maliciously disabling or injuring an animal, the property of another, need not state the value of the animal. The said section does not require it, nor does it make the pun- ■ ishment in any manner to depend upon the value of the animal injured; if it did, then it would be necessary to state the value in the indictment. The State v. Goree, 8 Porter, 447.
Let the judgment be affirmed, at the appellant’s cost.